Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2019 and 01/27/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments
This communication is considered fully responsive to the amendment filed on 04/26/2022. Claim 23 has been amended. No new claim has been added and no claim has been canceled. The objection of the claim has been withdrawn in view of the applicant’s amendment. Claims 1-4, 6-9, 11-15, 17-23 are pending.
Response to Arguments
The Applicant’s arguments are persuasive; therefore the previous rejections are withdrawn; however, upon further consideration and search, a new ground of rejection is given in instant Office action. Previously used art of  Zhang (US 20150319734) is replaced with Rune (US 20210314910, us-provisional-application US 62716685, cited for priority, henceforth “Rune”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 17, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180368099, henceforth “Chen”) in view of Liu et al. (US 20180242277, henceforth “Liu”) and further in view of Rune (US 20210314910, us-provisional-application US 62716685, cited for priority, henceforth “Rune”).
Examiner’s note: in what follows, references are drawn to Chen unless otherwise mentioned.
Regarding claim 1, Chen teaches a user equipment device (UE) (FIG. 11 shows a diagram of a system 1100 including a device 1105 that supports techniques for mitigating page collisions in dual SIM devices. Device 1105 includes the components of wireless device 805, wireless device 905, or a UE 115, e.g., with reference to FIGS. 8 and 9, see [0143].), comprising: 
at least one antenna (FIG. 11, the wireless device includes a single antenna 1140. However, in some cases the device may have more than one antenna 1140, which may be capable of concurrently transmitting or receiving multiple wireless transmissions, see [0148].); 
at least one radio, wherein the at least one radio is configured to perform cellular communication using at least one cellular radio access technology (RAT) (FIG. 11, the transceiver 1135 communicates bi-directionally, via one or more antennas, wired, or wireless links. The transceiver 1135 represents a wireless transceiver and communicates bi-directionally with another wireless transceiver. The transceiver 1135 also includes a modem to modulate the packets and provide the modulated packets to the antennas for transmission, and to demodulate packets received from the antennas, see [0147]. FIG. 10 shows a block diagram 1000 of a communications manager 1015 that supports techniques for mitigating page collision using multiple RATs, see [0136]-[0137].); and 
one or more processors coupled to the at least one radio, wherein the one or more processors and the at least one radio are configured to perform voice and/or data communications (FIG. 11, the device 1105 includes components for bi-directional voice and data communications including components for transmitting and receiving communications, including communications manager 1115, processor 1120, memory 1125, software 1130, transceiver 1135, antenna 1140, and I/O controller 1145, see [0143]); 
wherein the one or more processors (FIG. 11 item 1120) are configured to cause the UE to:
 determine, at the UE, that a first paging occasion for a first 3GPP network overlaps with a second paging occasion of a second 3GPP network, wherein the overlap causes the UE to miss at least one page on one of the first or second 3GPP networks, wherein the UE is registered to the first 3GPP network and the second 3GPP network (LTE and LTE-A are releases of UMTS that use E-UTRA. UTRA, E-UTRA, UMTS, LTE, LTE-A, NR, and GSM are described in documents from the organization named "3rd Generation Partnership Project" (3GPP). CDMA2000 and UMB are described in documents from an organization named "3rd Generation Partnership Project 2" (3GPP2). The techniques described herein may be used for the systems and radio technologies mentioned above as well as other systems and radio technologies. While aspects of an LTE or an NR system may be described for purposes of example, and LTE or NR terminology may be used in much of the description, the techniques described herein are applicable beyond LTE or NR applications, see [00175]-[0178]. In some cases, the first RAT is one of LTE, WCDMA, GSM, and 5G wireless technology. In some cases, the second RAT is one of LTE, WCDMA, GSM, and 5G wireless technology, where the first RAT is different from the second RAT, see [0137].  FIG. 2 illustrates a wireless communications system 200 that supports techniques for mitigating page collisions in dual SIM devices, see [0067]. FIG. 7 illustrates a process flow 700 that supports techniques for mitigating page collisions in dual SIM devices. The paging messages 707 occurs at the same or overlapping times, see [0119]-[0123]. FIG. 15 shows a flowchart illustrating a method 1500 for techniques for mitigating page collisions in dual SIM devices. The operations of method 1500 may be implemented by a UE 115 or its components as described herein. The operations of method 1500 may be performed by a communications manager as described with reference to FIGS. 8 through 11. At block 1505 the UE 115 monitors, using a first RAT according to a first paging cycle for the first RAT, for first paging messages from a first network for a first SIM of a UE. At block 1510 the UE 115 monitors for second paging messages from a second network for a second SIM of the UE. At block 1515 the UE 115 identifies collisions in time between the monitored first paging messages and the monitored second paging messages, see [0168]-[0171].  This technique is used to determine, at the UE, that a first paging occasion for a first 3GPP network overlaps with a second paging occasion of a second 3GPP network, wherein the overlap causes the UE to miss at least one page on one of the first or second 3GPP networks, wherein the UE is registered to the first 3GPP network and the second 3GPP network.); and 
in response to determining that the first paging occasion overlaps with the second paging occasion, perform at least one collision avoidance procedure to adjust a timing of the second paging occasion relative to the first paging occasion,  (FIG. 15, at block 1520 the UE 115 modifies a RAT priority setting for the first SIM to prioritize a second RAT over the first RAT based at least in part on the identified collisions, the first paging cycle for the first RAT having a different time interval than a second paging cycle for the second RAT. At block 1525 the UE 115 reduces a discontinuous reception period for the first SIM based at least in part on the identified collisions. The operations of block 1525 may be performed according to the methods described herein. In certain examples, aspects of the operations of block 1525 may be performed by a DRX duration manager as described with reference to FIGS. 8 through 11, see [0171]-[0174]. FIG. 7, the base station 105-c and base station 105-d utilizes different RATs and send paging messages according to different DRX cycles in response to identifying a persistent collision condition at step 710. As such, paging messages 722 may not overlap in time and may be received by UE 115-b, see [0119]-[0123]. The missing/crossed out limitations will be discussed in view of  Liu), 
wherein the collision avoidance procedure includes FIG. 10 shows a block diagram 1000 of a communications manager 1015 that supports techniques for mitigating page collisions in dual SIM devices. Item 1045 is a DRX duration manager which reduce the  discontinuous reception period based on the identified collisions, see [0123] and [0142]. FIG. 14 shows a flowchart illustrating a method 1400 for techniques for mitigating page collisions in dual SIM devices in accordance with aspects of the present disclosure. The operations of method 1400 may be implemented by a UE 115 or its components as described herein, see [0161]. At block 1405 the UE 115 may monitor, using a first RAT according to a first paging cycle for the first RAT, for first paging messages from a first network for a first SIM of a UE, see [0162]. At block 1410 the UE 115 may monitor for second paging messages from a second network for a second SIM of the UE. The operations of block 1410 may be performed according to the methods described herein. In certain examples, aspects of the operations of block 1410 may be performed by a paging message manager as described with reference to FIGS. 8 through 11, see [0163]. At block 1415 the UE 115 may identify collisions in time between the monitored first paging messages and the monitored second paging messages., see [0164]. At block 1420 the UE 115 may modify a RAT priority setting for the first SIM to prioritize a second RAT over the first RAT based at least in part on the identified collisions, the first paging cycle for the first RAT having a different time interval than a second paging cycle for the second RAT, see [0165]-[0167]. This technique is used to adjust the timing of the second paging occasion for collision avoidance. The missing/crossed out limitations will be discussed in view of  Rune.).
As noted above, Chen is silent about the aforementioned missing/crossed limitations of: (1) in response to determining that the first paging occasion overlaps with the second paging occasion, perform at least one collision avoidance procedure to adjust a timing of the second paging occasion relative to the first paging occasion, thereby allowing the UE to receive pages on both the first and second 3GPP networks, (2) the collision avoidance procedure includes transmission of a non-access stratum (NAS) request message by the UE to adjust the timing of the second paging occasion.
 However, Liu discloses the missing/crossed limitations comprising: (1) in response to determining that the first paging occasion overlaps with the second paging occasion, perform at least one collision avoidance procedure to adjust a timing of the second paging occasion relative to the first paging occasion, thereby allowing the UE to receive pages on both the first and second 3GPP networks (FIG. 1 is a system-level diagram illustrating a wireless network environment, shown by way of example as including a "primary" Radio Access Technology (RAT) system 100 and a "competing" RAT system 150, see [0034]. FIGS. 5A  and 5B illustrate a paging ePDCCH collision between a paging group #0 and a paging group #1 due to overlapping POWs, see [0056]. FIGS. 6A and 6B illustrate a timing diagram depicting non-overlapping POWs. The POWs are staggered to avoid a paging ePDCCH collision. FIG. 6C illustrates a paging process 600C. At block 615C, the access point establishes non-overlapping Paging Occasion Windows (POWs) for the first and second paging groups to avoid a paging ePDCCH collision (e.g., as shown in FIGS. 6A-6B, whereby the POWs are staggered to avoid a paging ePDCCH collision), see [0057]-[0062]. This technique allows the UE to receive pages on both the first and second 3GPP networks.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s device by adding the teachings of Liu in order to make a better device by improving signaling, incremental capacity growth, richer user experience, see (Liu, [0035].).
Rune discloses the missing/crossed limitations comprising: (2) the collision avoidance procedure includes transmission of a non-access stratum (NAS) request message by the UE to adjust the timing of the second paging occasion (The UE needs to know how the page was initiated because the UE performs differently depending on which entity initiated the page . In response to core network initiated paging ( excluding ETWS / CMAS / SI update notification), the UE contacts the network (through random access) and requests establishment of a new RRC connection ( including a non - access stratum ( NAS ) Service Request message), see [0024]. If the UE receives core network initiated paging in RRC_INACTIVE state, the UE moves to RRC_IDLE and informs NAS, see [0062]. FIG. 6 is a flowchart illustrating an example method in a user equipment, see [0227]. The method may begin at step 612, where the wireless device (e.g., wireless device 110) may obtain configuration information indicating that the wireless device should determine whether a paging occasion at least partially overlaps in time with a synchronization signal, see [0228]. At step 614, the wireless device obtains a first paging occasion configuration and a first synchronization signal configuration, see [0231]. At step 616, the wireless device determines that a paging occasion specified by the first paging occasion configuration at least partially overlaps in time with a synchronization signal specified by the first synchronization signal configuration, see [0232]. In some embodiments the paging occasion comprises a plurality of monitoring occasions and determining that the paging occasion at least partially overlaps in time with the synchronization signal (e.g., SS Burst Set) comprises determining that at least one monitoring occasion of the plurality of monitoring occasions at least partly overlaps in time with the synchronization signal (e.g., SS Burst Set), see [0234]. At step 618, the wireless device modifies at least one of the paging occasion configuration for the at least partially overlapping paging occasion and the synchronization signal configuration for the at least partially overlapping synchronization signal to frequency multiplex the paging occasion and the synchronization signal, see [0235]. At step 620, the wireless device receives the paging occasion and the synchronization signal according to the at least one of the modified paging occasion configuration and modified synchronization signal configuration, see [0238].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s device by adding the teachings of Rune in order to make a better device by improving signaling overhead and reducing latency, thus provide reduced user waiting time, better responsiveness and extended battery life  , see (Rune, [0278].).
Regarding claim 8, Chen teaches an apparatus (FIG. 11), comprising: 
a memory (FIG. 11 item 1125); and 
at least one processor in communication with the memory (The processor 1120 is configured to operate a memory array, see [0144]); wherein 
the at least one processor (FIG. 11 item 1120) is configured to: 
determine that a first paging occasion for a first 3GPP network overlaps with a second paging occasion of a second 3GPP network, wherein the overlap causes at least one page on one of the first or second 3GPP networks to be missed  (LTE and LTE-A are releases of UMTS that use E-UTRA. UTRA, E-UTRA, UMTS, LTE, LTE-A, NR, and GSM are described in documents from the organization named "3rd Generation Partnership Project" (3GPP). CDMA2000 and UMB are described in documents from an organization named "3rd Generation Partnership Project 2" (3GPP2). The techniques described herein may be used for the systems and radio technologies mentioned above as well as other systems and radio technologies. While aspects of an LTE or an NR system may be described for purposes of example, and LTE or NR terminology may be used in much of the description, the techniques described herein are applicable beyond LTE or NR applications, see [00175]-[0178]. In some cases, the first RAT is one of LTE, WCDMA, GSM, and 5G wireless technology. In some cases, the second RAT is one of LTE, WCDMA, GSM, and 5G wireless technology, where the first RAT is different from the second RAT, see [0137].  FIG. 2 illustrates a wireless communications system 200 that supports techniques for mitigating page collisions in dual SIM devices, see [0067]. FIG. 7 illustrates a process flow 700 that supports techniques for mitigating page collisions in dual SIM devices. The paging messages 707 occurs at the same or overlapping times (e.g., collide in time), see [0119]-[0123]. FIG. 15 shows a flowchart illustrating a method 1500 for techniques for mitigating page collisions in dual SIM devices. The operations of method 1500 may be implemented by a UE 115 or its components as described herein. For example, the operations of method 1500 may be performed by a communications manager as described with reference to FIGS. 8 through 11. At block 1505 the UE 115 may monitor, using a first RAT according to a first paging cycle for the first RAT, for first paging messages from a first network for a first SIM of a UE. At block 1510 the UE 115 may monitor for second paging messages from a second network for a second SIM of the UE. At block 1515 the UE 115 identifies collisions in time between the monitored first paging messages and the monitored second paging messages, see [0168]-[0171].  This technique is used to determine, at the UE, that a first paging occasion for a first 3GPP network overlaps with a second paging occasion of a second 3GPP network, wherein the overlap causes the UE to miss at least one page on one of the first or second 3GPP networks, wherein the UE is registered to the first 3GPP network and the second 3GPP network.); and 
in response to determining that the first paging occasion overlaps with the second paging occasion, perform at least one collision avoidance procedure to adjust a timing of the second paging occasion relative to the first paging occasion,  (FIG. 15, at block 1520 the UE 115 modifies a RAT priority setting for the first SIM to prioritize a second RAT over the first RAT based at least in part on the identified collisions, the first paging cycle for the first RAT having a different time interval than a second paging cycle for the second RAT. At block 1525 the UE 115 reduces a discontinuous reception period for the first SIM based at least in part on the identified collisions. The operations of block 1525 may be performed according to the methods described herein. In certain examples, aspects of the operations of block 1525 may be performed by a DRX duration manager as described with reference to FIGS. 8 through 11, see [0171]-[0174]. FIG. 7, the base station 105-c and base station 105-d utilizes different RATs and send paging messages according to different DRX cycles in response to identifying a persistent collision condition at step 710. As such, paging messages 722 may not overlap in time and may be received by UE 115-b, see [0119]-[0123]. The missing/crossed out limitations will be discussed in view of  Liu), 
wherein the at least one collision avoidance procedure includes FIG. 10 shows a block diagram 1000 of a communications manager 1015 that supports techniques for mitigating page collisions in dual SIM devices. Item 1045 is a DRX duration manager which reduce the  discontinuous reception period based on the identified collisions, see [0123] and [0142]. FIG. 14 shows a flowchart illustrating a method 1400 for techniques for mitigating page collisions in dual SIM devices in accordance with aspects of the present disclosure. The operations of method 1400 may be implemented by a UE 115 or its components as described herein, see [0161]. At block 1405 the UE 115 may monitor, using a first RAT according to a first paging cycle for the first RAT, for first paging messages from a first network for a first SIM of a UE, see [0162]. At block 1410 the UE 115 may monitor for second paging messages from a second network for a second SIM of the UE. The operations of block 1410 may be performed according to the methods described herein. In certain examples, aspects of the operations of block 1410 may be performed by a paging message manager as described with reference to FIGS. 8 through 11, see [0163]. At block 1415 the UE 115 may identify collisions in time between the monitored first paging messages and the monitored second paging messages., see [0164]. At block 1420 the UE 115 may modify a RAT priority setting for the first SIM to prioritize a second RAT over the first RAT based at least in part on the identified collisions, the first paging cycle for the first RAT having a different time interval than a second paging cycle for the second RAT, see [0165]-[0167]. This technique is used to adjust the timing of the second paging occasion for collision avoidance. The missing/crossed out limitations will be discussed in view of  Petrovic.).
As noted above, Chen is silent about the aforementioned missing/crossed limitations of: (1) in response to determining that the first paging occasion overlaps with the second paging occasion, perform at least one collision avoidance procedure to adjust a timing of the second paging occasion relative to the first paging occasion, thereby allowing the apparatus to receive pages on both the first and second 3GPP networks, (2) the at least one collision avoidance procedure includes transmission of a non-access stratum (NAS) request message by the appartus to adjust the timing of the second paging occasion.
 However, Liu discloses the missing/crossed limitations comprising: (1) in response to determining that the first paging occasion overlaps with the second paging occasion, perform at least one collision avoidance procedure to adjust a timing of the second paging occasion relative to the first paging occasion, thereby allowing the apparatus to receive pages on both the first and second 3GPP networks (FIG. 1 is a system-level diagram illustrating a wireless network environment, shown by way of example as including a "primary" Radio Access Technology (RAT) system 100 and a "competing" RAT system 150, see [0034]. FIGS. 5A  and 5B illustrate a paging ePDCCH collision between a paging group #0 and a paging group #1 due to overlapping POWs, see [0056]. FIGS. 6A and 6B illustrate a timing diagram depicting non-overlapping POWs. The POWs are staggered to avoid a paging ePDCCH collision. FIG. 6C illustrates a paging process 600C. At block 615C, the access point establishes non-overlapping Paging Occasion Windows (POWs) for the first and second paging groups to avoid a paging ePDCCH collision (e.g., as shown in FIGS. 6A-6B, whereby the POWs are staggered to avoid a paging ePDCCH collision), see [0057]-[0062]. This technique allows the apparatus to receive pages on both the first and second 3GPP networks.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s device by adding the teachings of Liu in order to make a better device by improving signaling, incremental capacity growth, richer user experience, see (Liu, [0035].).
Rune discloses the missing/crossed limitations comprising: (2) the at least one collision avoidance procedure includes transmission of a non-access stratum (NAS) request message by the appartus to adjust the timing of the second paging occasion (The UE needs to know how the page was initiated because the UE performs differently depending on which entity initiated the page . In response to core network initiated paging ( excluding ETWS / CMAS / SI update notification), the UE contacts the network (through random access) and requests establishment of a new RRC connection ( including a non - access stratum ( NAS ) Service Request message), see [0024]. If the UE receives core network initiated paging in RRC_INACTIVE state, the UE moves to RRC_IDLE and informs NAS, see [0062]. FIG. 6 is a flowchart illustrating an example method in a user equipment, see [0227]. The method may begin at step 612, where the wireless device (e.g., wireless device 110) may obtain configuration information indicating that the wireless device should determine whether a paging occasion at least partially overlaps in time with a synchronization signal, see [0228]. At step 614, the wireless device obtains a first paging occasion configuration and a first synchronization signal configuration, see [0231]. At step 616, the wireless device determines that a paging occasion specified by the first paging occasion configuration at least partially overlaps in time with a synchronization signal specified by the first synchronization signal configuration, see [0232]. In some embodiments the paging occasion comprises a plurality of monitoring occasions and determining that the paging occasion at least partially overlaps in time with the synchronization signal (e.g., SS Burst Set) comprises determining that at least one monitoring occasion of the plurality of monitoring occasions at least partly overlaps in time with the synchronization signal (e.g., SS Burst Set), see [0234]. At step 618, the wireless device modifies at least one of the paging occasion configuration for the at least partially overlapping paging occasion and the synchronization signal configuration for the at least partially overlapping synchronization signal to frequency multiplex the paging occasion and the synchronization signal, see [0235]. At step 620, the wireless device receives the paging occasion and the synchronization signal according to the at least one of the modified paging occasion configuration and modified synchronization signal configuration, see [0238].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s device by adding the teachings of Rune in order to make a better device by improving signaling overhead and reducing latency, thus provide reduced user waiting time, better responsiveness and extended battery life  , see (Rune, [0278].).
Regarding claim 17, Chen teaches a non-transitory computer readable memory medium storing program instructions executable by processing circuitry to cause a user equipment device (UE) to (The functions may be implemented in hardware, software executed by a processor, firmware, or any combination thereof. If implemented in software executed by a processor, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium. Computer-readable media includes both non-transitory computer storage media and communication media, see [0185]-[0187].): 
determine that a first paging occasion for a first 3GPP network overlaps with a second paging occasion of a second 3GPP network, wherein the overlap causes the UE to miss at least one page on one of the first or second 3GPP networks, wherein the UE is registered to the first 3GPP network and the second 3GPP network (LTE and LTE-A are releases of UMTS that use E-UTRA. UTRA, E-UTRA, UMTS, LTE, LTE-A, NR, and GSM are described in documents from the organization named "3rd Generation Partnership Project" (3GPP). CDMA2000 and UMB are described in documents from an organization named "3rd Generation Partnership Project 2" (3GPP2). The techniques described herein may be used for the systems and radio technologies mentioned above as well as other systems and radio technologies. While aspects of an LTE or an NR system may be described for purposes of example, and LTE or NR terminology may be used in much of the description, the techniques described herein are applicable beyond LTE or NR applications, see [00175]-[0178]. In some cases, the first RAT is one of LTE, WCDMA, GSM, and 5G wireless technology. In some cases, the second RAT is one of LTE, WCDMA, GSM, and 5G wireless technology, where the first RAT is different from the second RAT, see [0137].  FIG. 2 illustrates a wireless communications system 200 that supports techniques for mitigating page collisions in dual SIM devices, see [0067]. FIG. 7 illustrates a process flow 700 that supports techniques for mitigating page collisions in dual SIM devices. The paging messages 707 occurs at the same or overlapping times (e.g., collide in time), see [0119]-[0123]. FIG. 15 shows a flowchart illustrating a method 1500 for techniques for mitigating page collisions in dual SIM devices. The operations of method 1500 may be implemented by a UE 115 or its components as described herein. For example, the operations of method 1500 may be performed by a communications manager as described with reference to FIGS. 8 through 11. At block 1505 the UE 115 may monitor, using a first RAT according to a first paging cycle for the first RAT, for first paging messages from a first network for a first SIM of a UE. At block 1510 the UE 115 may monitor for second paging messages from a second network for a second SIM of the UE. At block 1515 the UE 115 identifies collisions in time between the monitored first paging messages and the monitored second paging messages, see [0168]-[0171].  This technique is used to determine, at the UE, that a first paging occasion for a first 3GPP network overlaps with a second paging occasion of a second 3GPP network, wherein the overlap causes the UE to miss at least one page on one of the first or second 3GPP networks, wherein the UE is registered to the first 3GPP network and the second 3GPP network.); and 
in response to determining that the first paging occasion overlaps with the second paging occasion, perform at least one collision avoidance procedure to adjust a timing of the second paging occasion relative to the first paging occasion,  (FIG. 15, at block 1520 the UE 115 modifies a RAT priority setting for the first SIM to prioritize a second RAT over the first RAT based at least in part on the identified collisions, the first paging cycle for the first RAT having a different time interval than a second paging cycle for the second RAT. At block 1525 the UE 115 reduces a discontinuous reception period for the first SIM based at least in part on the identified collisions. The operations of block 1525 may be performed according to the methods described herein. In certain examples, aspects of the operations of block 1525 may be performed by a DRX duration manager as described with reference to FIGS. 8 through 11, see [0171]-[0174]. FIG. 7, the base station 105-c and base station 105-d utilizes different RATs and send paging messages according to different DRX cycles in response to identifying a persistent collision condition at step 710. As such, paging messages 722 may not overlap in time and may be received by UE 115-b, see [0119]-[0123]. The missing/crossed out limitations will be discussed in view of  Liu), 
wherein the collision avoidance procedure includes FIG. 10 shows a block diagram 1000 of a communications manager 1015 that supports techniques for mitigating page collisions in dual SIM devices. Item 1045 is a DRX duration manager which reduce the  discontinuous reception period based on the identified collisions, see [0123] and [0142]. FIG. 14 shows a flowchart illustrating a method 1400 for techniques for mitigating page collisions in dual SIM devices in accordance with aspects of the present disclosure. The operations of method 1400 may be implemented by a UE 115 or its components as described herein, see [0161]. At block 1405 the UE 115 may monitor, using a first RAT according to a first paging cycle for the first RAT, for first paging messages from a first network for a first SIM of a UE, see [0162]. At block 1410 the UE 115 may monitor for second paging messages from a second network for a second SIM of the UE. The operations of block 1410 may be performed according to the methods described herein. In certain examples, aspects of the operations of block 1410 may be performed by a paging message manager as described with reference to FIGS. 8 through 11, see [0163]. At block 1415 the UE 115 may identify collisions in time between the monitored first paging messages and the monitored second paging messages., see [0164]. At block 1420 the UE 115 may modify a RAT priority setting for the first SIM to prioritize a second RAT over the first RAT based at least in part on the identified collisions, the first paging cycle for the first RAT having a different time interval than a second paging cycle for the second RAT, see [0165]-[0167]. This technique is used to adjust the timing of the second paging occasion for collision avoidance. The missing/crossed out limitations will be discussed in view of  Rune.).
As noted above, Chen is silent about the aforementioned missing/crossed limitations of: (1) in response to determining that the first paging occasion overlaps with the second paging occasion, perform at least one collision avoidance procedure to adjust a timing of the second paging occasion relative to the first paging occasion, thereby allowing the UE to receive pages on both the first and second 3GPP networks, (2) the at least one collision avoidance procedure includes transmission of a non-access stratum (NAS) request message by the appartus to adjust the timing of the second paging occasion.
 However, Liu discloses the missing/crossed limitations comprising: (1) in response to determining that the first paging occasion overlaps with the second paging occasion, perform at least one collision avoidance procedure to adjust a timing of the second paging occasion relative to the first paging occasion, thereby allowing the apparatus to receive pages on both the first and second 3GPP networks (FIG. 1 is a system-level diagram illustrating a wireless network environment, shown by way of example as including a "primary" Radio Access Technology (RAT) system 100 and a "competing" RAT system 150, see [0034]. FIGS. 5A  and 5B illustrate a paging ePDCCH collision between a paging group #0 and a paging group #1 due to overlapping POWs, see [0056]. FIGS. 6A and 6B illustrate a timing diagram depicting non-overlapping POWs. The POWs are staggered to avoid a paging ePDCCH collision. FIG. 6C illustrates a paging process 600C. At block 615C, the access point establishes non-overlapping Paging Occasion Windows (POWs) for the first and second paging groups to avoid a paging ePDCCH collision (e.g., as shown in FIGS. 6A-6B, whereby the POWs are staggered to avoid a paging ePDCCH collision), see [0057]-[0062]. So, this technique allows the UE to receive pages on both the first and second 3GPP networks.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s device by adding the teachings of Liu in order to make a better device by improving signaling, incremental capacity growth, richer user experience, see (Liu, [0035].).
Rune discloses the missing/crossed limitations comprising: (2) the at least one collision avoidance procedure includes transmission of a non-access stratum (NAS) request message by the appartus to adjust the timing of the second paging occasion (The UE needs to know how the page was initiated because the UE performs differently depending on which entity initiated the page . In response to core network initiated paging ( excluding ETWS / CMAS / SI update notification), the UE contacts the network (through random access) and requests establishment of a new RRC connection ( including a non - access stratum ( NAS ) Service Request message), see [0024]. If the UE receives core network initiated paging in RRC_INACTIVE state, the UE moves to RRC_IDLE and informs NAS, see [0062]. FIG. 6 is a flowchart illustrating an example method in a user equipment, see [0227]. The method may begin at step 612, where the wireless device (e.g., wireless device 110) may obtain configuration information indicating that the wireless device should determine whether a paging occasion at least partially overlaps in time with a synchronization signal, see [0228]. At step 614, the wireless device obtains a first paging occasion configuration and a first synchronization signal configuration, see [0231]. At step 616, the wireless device determines that a paging occasion specified by the first paging occasion configuration at least partially overlaps in time with a synchronization signal specified by the first synchronization signal configuration, see [0232]. In some embodiments the paging occasion comprises a plurality of monitoring occasions and determining that the paging occasion at least partially overlaps in time with the synchronization signal (e.g., SS Burst Set) comprises determining that at least one monitoring occasion of the plurality of monitoring occasions at least partly overlaps in time with the synchronization signal (e.g., SS Burst Set), see [0234]. At step 618, the wireless device modifies at least one of the paging occasion configuration for the at least partially overlapping paging occasion and the synchronization signal configuration for the at least partially overlapping synchronization signal to frequency multiplex the paging occasion and the synchronization signal, see [0235]. At step 620, the wireless device receives the paging occasion and the synchronization signal according to the at least one of the modified paging occasion configuration and modified synchronization signal configuration, see [0238].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s device by adding the teachings of Rune in order to make a better device by improving signaling overhead and reducing latency, thus provide reduced user waiting time, better responsiveness and extended battery life  , see (Rune, [0278].).
Regarding claim 2, Chen, Liu and Rune teach all the claim limitations of claim 1 above; and Chen further teaches wherein the first paging occasion includes a first discontinuous reception cycle specified by the first 3GPP network, and wherein the second paging occasion includes a second discontinuous reception cycle specified by the second 3GPP network (LTE and LTE-A are releases of UMTS that use E-UTRA. UTRA, E-UTRA, UMTS, LTE, LTE-A, NR, and GSM are described in documents from the organization named "3rd Generation Partnership Project" (3GPP). CDMA2000 and UMB are described in documents from an organization named "3rd Generation Partnership Project 2" (3GPP2), see [00175]-[0178]. The paging cycles for different subscriptions are associated with a radio access technology (RAT) utilized by the UE and the subscription. In some cases, different RATs use different DRX cycles, or have different sets of DRX cycles available as configuration options, see [0041]. In some cases, the first RAT is one of LTE, WCDMA, GSM, and 5G wireless technology. In some cases, the second RAT is one of LTE, WCDMA, GSM, and 5G wireless technology, where the first RAT is different from the second RAT, see [0137]. FIG. 7 illustrates a process flow 700 that supports techniques for mitigating page collisions in dual SIM devices. The paging messages 707 occurs at the same or overlapping times, see [0119]-[0123]. So, the first paging occasion includes a first discontinuous reception cycle specified by the first 3GPP network, and wherein the second paging occasion includes a second discontinuous reception cycle specified by the second 3GPP network.), and 
wherein the one or more processors (FIG. 11 item 1120) are further configured to cause the UE to; 
receive, from the first 3GPP network, a first broadcast message specifying the first discontinuous reception cycle (FIG. 7 at 705, UE 115-b monitors for paging messages 707-a and 707-b. The UE 115-b monitors for first paging messages 707-a using a first RAT according to a first paging cycle for the first RAT, from a first network for a first SIM. The base station 105-c and base station 105-d utilize different RATs and send paging messages according to different DRX cycles, see [0119]-[0123]. So, the UE receives a first paging message 707-a from the first base station 105-c using the first RAT according to the first DRX.); and 
receive, from the second 3GPP  network, a second broadcast message specifying the second discontinuous reception cycle (FIG. 7 at 705, UE 115-b monitors for paging messages 707-a and 707-b. The UE 115-b monitors for second paging message 707-b using a second RAT according to a second paging cycle for the second RAT, from a second network for a second SIM. The base station 105-c and base station 105-d utilize different RATs and send paging messages according to different DRX cycles, see [0119]-[0123]. So, the UE receives a second paging message 707-b from the second base station 105-d using the second network according to the second DRX.).  
Regarding claim 9, Chen, Liu and Rune teach all the claim limitations of claim 8 above; and Chen further teaches wherein the first paging occasion includes a first discontinuous reception cycle specified by the first 3GPP network, and wherein the second paging occasion includes a second discontinuous reception cycle specified by the second 3GPP network (LTE and LTE-A are releases of UMTS that use E-UTRA. UTRA, E-UTRA, UMTS, LTE, LTE-A, NR, and GSM are described in documents from the organization named "3rd Generation Partnership Project" (3GPP). CDMA2000 and UMB are described in documents from an organization named "3rd Generation Partnership Project 2" (3GPP2), see [00175]-[0178]. The paging cycles for different subscriptions are associated with a radio access technology (RAT) utilized by the UE and the subscription. In some cases, different RATs use different DRX cycles, or have different sets of DRX cycles available as configuration options, see [0041]. In some cases, the first RAT is one of LTE, WCDMA, GSM, and 5G wireless technology. In some cases, the second RAT is one of LTE, WCDMA, GSM, and 5G wireless technology, where the first RAT is different from the second RAT, see [0137]. FIG. 7 illustrates a process flow 700 that supports techniques for mitigating page collisions in dual SIM devices. The paging messages 707 occurs at the same or overlapping times, see [0119]-[0123]. So, the first paging occasion includes a first discontinuous reception cycle specified by the first 3GPP network, and wherein the second paging occasion includes a second discontinuous reception cycle specified by the second 3GPP network.).
Regarding claim 22, Chen, Liu and Petrovic  teach all the claim limitations of claim 1 above; and Chen further teaches  wherein the first 3GPP network operates according to a first cellular radio access technology (RAT), and wherein the second 3GPP network operates according to a second cellular RAT (LTE and LTE-A are releases of UMTS that use E-UTRA. UTRA, E-UTRA, UMTS, LTE, LTE-A, NR, and GSM are described in documents from the organization named "3rd Generation Partnership Project" (3GPP). CDMA2000 and UMB are described in documents from an organization named "3rd Generation Partnership Project 2" (3GPP2). The techniques described herein may be used for the systems and radio technologies mentioned above as well as other systems and radio technologies. While aspects of an LTE or an NR system may be described for purposes of example, and LTE or NR terminology may be used in much of the description, the techniques described herein are applicable beyond LTE or NR applications, see [00175]-[0178]. In some cases, the first RAT is one of LTE, WCDMA, GSM, and 5G wireless technology. In some cases, the second RAT is one of LTE, WCDMA, GSM, and 5G wireless technology, where the first RAT is different from the second RAT, see [0137]. ).
 	Claims 3, 11, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180368099, henceforth “Chen”) in view of Liu et al. (US 20180242277, henceforth “Liu”), Rune (US 20210314910, us-provisional-application US 62716685, cited for priority, henceforth “Rune”) and further in view of Hsu et al. (US 20090215472, henceforth “Hsu”).
Regarding claim 3, Chen, Liu and Rune  teach all the claim limitations of claim 1 above; and Chen further teaches wherein the at least one collision avoidance procedure further comprises at least one of: 
 the UE transmitting to the second access network a request to change the second periodic paging window, wherein the request is transmitted via a network access stratum (NAS) registration uplink message, wherein the change specifies a higher discontinuous reception cycle value, and wherein the change in the second periodic paging window at least partially reduces the overlap between the first and second periodic paging windows, thereby allowing the UE to receive pages from both the first and second access networks (Examiner’s note: the examiner addressed the second option of 3 options.);
 (LTE and LTE-A are releases of UMTS that use E-UTRA. UTRA, E-UTRA, UMTS, LTE, LTE-A, NR, and GSM are described in documents from the organization named "3rd Generation Partnership Project" (3GPP). CDMA2000 and UMB are described in documents from an organization named "3rd Generation Partnership Project 2" (3GPP2), see [00175]-[0178]. In some cases, wakeup or paging cycles for different subscriptions may be associated with a radio access technology (RAT) utilized by the UE and the subscription. When persistent or contiguous collisions of paging messages occur, UEs may be unable to successfully decode paging messages, resulting in inefficient operation. In some cases, different RATs may use different DRX cycles, or have different sets of DRX cycles available as configuration options. As such, UEs may reassign RAT priority (e.g., a preference for Long Term Evolution (LTE), wideband code division multiple access (CDMA), Global System for Mobile Communications (GSM), etc., expressed during a cell reselection procedure) associated with one or more of the at least two subscriptions employed. Therefore, additional subscriptions (e.g., additional subscriptions beyond a primary subscription) may select RATs during cell reselection according to a modified RAT priority setting, such that RATs with different DRX cycles are prioritized compared to DRX cycles used for the primary subscription. Such RAT prioritization may increase the likelihood of offset paging cycles associated with the subscriptions, thus reducing the occurrence of paging message collision, see [0071]. FIG. 7, the base station 105-c and base station 105-d utilizes different RATs and send paging messages according to different DRX cycles in response to identifying a persistent collision condition at step 710. As such, paging messages 722 may not overlap in time and may be received by UE 115-b, see [0119]-[0123]. So, the paging offset shifts the second paging occasion relative to the first paging occasion such that the overlap between the first and second paging occasions is at least partially reduced, thereby allowing the UE to receive pages from both the first and second access networks. The missing/crossed out limitations will be discussed in view of Hsu.); or 
the UE receiving, over non-cellular access, a NAS notification message from one of the first or second 3GPP networks, wherein the NAS notification message indicates that one of the first or second 3GPP networks has pending downlink data for the UE, and wherein the UE has missed and/or not responded to a prior page associated with the pending downlink data (Examiner’s note: the examiner addressed the second option of 3 options.).
 As noted above, Chen is silent about the aforementioned missing/crossed limitations of: (1) the UE negotiating a paging offset with the second access network, wherein the negotiation includes the UE transmitting a NAS registration uplink message indicating the paging offset to the second access network. However, Hsu discloses the missing/crossed limitations comprising: (1) the UE negotiating a paging offset with the second access network, wherein the negotiation includes the UE transmitting a NAS registration uplink message indicating the paging offset to the second access network (According to the specifications defined by the 3rd Generation Partnership Project (3GPP), the communication apparatus 100 may be attached to different core network (CN) domains with different CN domain specific DRX cycle lengths. The communication apparatus 100 may store each CN domain specific DRX cycle length for each CN domain and the communication apparatus 100 is attached to and use the shortest of those DRX cycle lengths. The PS CN specific DRX cycle length coefficient may be updated after the negotiation between the communication apparatus 100 and PS CN by a Non-Access Stratum (NAS) procedure. DRX cycle length is determined using equation 1 and paging occasion is determined using equation 2. Frame Offset in equation 2 is the paging indicator channel (PICH) frame offset value. In addition, K represents the number of available secondary common control physical channels (SCCPCH) which carry a paging channel (PCH), see [0028]-[0030]. FIG. 4 shows a flow chart of the method for providing multiple wireless communication services in a communication apparatus with paging parameter negotiation based on the colliding extent of paging occasions. At step S46, chooses one paging parameter with the minimum collision probability. At step S47, proposes the chosen paging parameter in an uplink message, see [0039]. The communication apparatus 100 calculates the collision probabilities of paging occasions between both the GSM and the UMTS networks according to the scheduled GSM paging occasions and UMTS paging occasions. It can be seen from FIG. 5 that, when k=3 or k=2, there is no collision present between the GSM and the UMTS networks. The communication apparatus 100 provides either the paging parameter k=2 or k=3 in an uplink message "ATTACH" or "ROUTING_AREA_UPDATE" to the UMTS network as a proposed DRX cycle length during the registration procedure, see [0044]-[0045]. So, the UE negotiating a paging offset with the second access network, wherein the negotiation includes the UE transmitting a NAS registration uplink message indicating the paging offset to the second access network.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s device by adding the teachings of Hsu in order to make a better device by enabling the second cell to broadcast paging messages periodically by a time period based on the determined second paging parameter, see (Hsu, [abstract].).
Regarding claim 11, Chen, Liu and Rune  teach all the claim limitations of claim 8 above; and Chen further teaches, wherein the at least one collision avoidance procedure further comprises at least one of: 
generating instructions to cause negotiation of a paging offset with the first 3GPP network, wherein (LTE and LTE-A are releases of UMTS that use E-UTRA. UTRA, E-UTRA, UMTS, LTE, LTE-A, NR, and GSM are described in documents from the organization named "3rd Generation Partnership Project" (3GPP). CDMA2000 and UMB are described in documents from an organization named "3rd Generation Partnership Project 2" (3GPP2), see [00175]-[0178].  RATs that have paging cycles configured to different intervals in time are prioritized over RATs with paging cycles that are similar to the RAT used during identification of persistent paging collisions. That is, during cell reselection, UE 115-a prioritizes RATs (e.g., GSM) to be used for SIM card 215-b that are associated with wakeup cycles that are offset from RATs used for SIM card 215-a (e.g., LTE), thus reducing occurrences of paging message overlap between the two subscriptions. Therefore, when UE 115-a camps on a GSM cell for paging messages associated with the subscription for SIM card 215-b and a LTE cell for paging messages associated with the subscription for SIM card 215-a, the paging messages may be monitored according to different paging intervals or DRX cycles that may be associated with fewer occurrences of overlap in time (e.g., as they are not associated with integer multiples of each other). As such, dual SIM UE 115-a monitors paging using a single receiver more effectively, see [0073]. The missing/crossed out limitations will be discussed in view of Hsu.); or
 generating instructions to cause negotiation of a paging offset with the second 3GPP network, wherein the negotiation includes transmission of a NAS registration uplink message indicating the paging offset to the second 3GPP network (Examiner’s note: the examiner addressed the first option of 2 options.).  
As noted above, Chen is silent about the aforementioned missing/crossed limitations of: (1) the negotiation includes transmission of a NAS registration uplink message indicating the paging offset to the first 3GPP network. However, Hsu discloses the missing/crossed limitations comprising: (1) the negotiation includes transmission of a NAS registration uplink message indicating the paging offset to the first 3GPP network (According to the specifications defined by the 3rd Generation Partnership Project (3GPP), the communication apparatus 100 may be attached to different core network (CN) domains with different CN domain specific DRX cycle lengths. The communication apparatus 100 may store each CN domain specific DRX cycle length for each CN domain and the communication apparatus 100 is attached to and use the shortest of those DRX cycle lengths. The PS CN specific DRX cycle length coefficient may be updated after the negotiation between the communication apparatus 100 and PS CN by a Non-Access Stratum (NAS) procedure. DRX cycle length is determined using equation 1 and paging occasion is determined using equation 2. Frame Offset in equation 2 is the paging indicator channel (PICH) frame offset value. In addition, K represents the number of available secondary common control physical channels (SCCPCH) which carry a paging channel (PCH), see [0028]-[0030]. FIG. 4 shows a flow chart of the method for providing multiple wireless communication services in a communication apparatus with paging parameter negotiation based on the colliding extent of paging occasions. At step S46, chooses one paging parameter with the minimum collision probability. At step S47, proposes the chosen paging parameter in an uplink message, see [0039]. The communication apparatus 100 calculates the collision probabilities of paging occasions between both the GSM and the UMTS networks according to the scheduled GSM paging occasions and UMTS paging occasions. It can be seen from FIG. 5 that, when k=3 or k=2, there is no collision present between the GSM and the UMTS networks. The communication apparatus 100 provides either the paging parameter k=2 or k=3 in an uplink message "ATTACH" or "ROUTING_AREA_UPDATE" to the UMTS network as a proposed DRX cycle length during the registration procedure, see [0044]-[0045]. So, the negotiation includes transmission of a NAS registration uplink message indicating the paging offset to the first 3GPP network.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s device by adding the teachings of Hsu in order to make a better device by enabling the second cell to broadcast paging messages periodically by a time period based on the determined second paging parameter, see (Hsu, [abstract].).
Regarding claim 19, Chen, Liu and Rune teach all the claim limitations of claim 17 above; and Chen further teaches, wherein the at least one collision avoidance procedure further comprises: 
 (LTE and LTE-A are releases of UMTS that use E-UTRA. UTRA, E-UTRA, UMTS, LTE, LTE-A, NR, and GSM are described in documents from the organization named "3rd Generation Partnership Project" (3GPP). CDMA2000 and UMB are described in documents from an organization named "3rd Generation Partnership Project 2" (3GPP2), see [00175]-[0178]. In some cases, wakeup or paging cycles for different subscriptions may be associated with a radio access technology (RAT) utilized by the UE and the subscription. When persistent or contiguous collisions of paging messages occur, UEs may be unable to successfully decode paging messages, resulting in inefficient operation. In some cases, different RATs may use different DRX cycles, or have different sets of DRX cycles available as configuration options. As such, UEs may reassign RAT priority (e.g., a preference for Long Term Evolution (LTE), wideband code division multiple access (CDMA), Global System for Mobile Communications (GSM), etc., expressed during a cell reselection procedure) associated with one or more of the at least two subscriptions employed. Therefore, additional subscriptions (e.g., additional subscriptions beyond a primary subscription) may select RATs during cell reselection according to a modified RAT priority setting, such that RATs with different DRX cycles are prioritized compared to DRX cycles used for the primary subscription. Such RAT prioritization may increase the likelihood of offset paging cycles associated with the subscriptions, thus reducing the occurrence of paging message collision, see [0071]. FIG. 7, the base station 105-c and base station 105-d utilizes different RATs and send paging messages according to different DRX cycles in response to identifying a persistent collision condition at step 710. As such, paging messages 722 may not overlap in time and may be received by UE 115-b, see [0119]-[0123]. So, the paging offset shifts the second paging occasion relative to the first paging occasion such that the overlap between the first and second paging occasions is at least partially reduced, thereby allowing the UE to receive pages from both the first and second access networks. The missing/crossed out limitations will be discussed in view of Hsu.).    
As noted above, Chen is silent about the aforementioned missing/crossed limitations of: (1) the UE negotiating a paging offset with the second 3GPP network, wherein the negotiation includes the UE transmitting a NAS registration uplink message indicating the paging offset to the second 3GPP network. However, Hsu discloses the missing/crossed limitations comprising: (1) the UE negotiating a paging offset with the second 3GPP network, wherein the negotiation includes the UE transmitting a NAS registration uplink message indicating the paging offset to the second 3GPP network (According to the specifications defined by the 3rd Generation Partnership Project (3GPP), the communication apparatus 100 may be attached to different core network (CN) domains with different CN domain specific DRX cycle lengths. The communication apparatus 100 may store each CN domain specific DRX cycle length for each CN domain and the communication apparatus 100 is attached to and use the shortest of those DRX cycle lengths. The PS CN specific DRX cycle length coefficient may be updated after the negotiation between the communication apparatus 100 and PS CN by a Non-Access Stratum (NAS) procedure. DRX cycle length is determined using equation 1 and paging occasion is determined using equation 2. Frame Offset in equation 2 is the paging indicator channel (PICH) frame offset value. In addition, K represents the number of available secondary common control physical channels (SCCPCH) which carry a paging channel (PCH), see [0028]-[0030]. FIG. 4 shows a flow chart of the method for providing multiple wireless communication services in a communication apparatus with paging parameter negotiation based on the colliding extent of paging occasions. At step S46, chooses one paging parameter with the minimum collision probability. At step S47, proposes the chosen paging parameter in an uplink message, see [0039]. The communication apparatus 100 calculates the collision probabilities of paging occasions between both the GSM and the UMTS networks according to the scheduled GSM paging occasions and UMTS paging occasions. It can be seen from FIG. 5 that, when k=3 or k=2, there is no collision present between the GSM and the UMTS networks. The communication apparatus 100 provides either the paging parameter k=2 or k=3 in an uplink message "ATTACH" or "ROUTING_AREA_UPDATE" to the UMTS network as a proposed DRX cycle length during the registration procedure, see [0044]-[0045]. So, the UE negotiating a paging offset with the second 3GPP network, wherein the negotiation includes the UE transmitting a NAS registration uplink message indicating the paging offset to the second 3GPP network.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s device by adding the teachings of Hsu in order to make a better device by enabling the second cell to broadcast paging messages periodically by a time period based on the determined second paging parameter, see (Hsu, [abstract].).
Regarding claim 21, Chen, Liu and Rune teach all the claim limitations of claim 1 above; and Chen further teaches wherein Additional subscriptions (e.g., additional subscriptions beyond a primary subscription) may select RATs during cell reselection according to a modified RAT priority setting, such that RATs with different DRX cycles are prioritized compared to DRX cycles used for the primary subscription. Such RAT prioritization may increase the likelihood of offset paging cycles associated with the subscriptions, thus reducing the occurrence of paging message collision, see [0071]. The missing/crossed out limitations will be discussed in view of Hsu.).    
As noted above, Chen is silent about the aforementioned missing/crossed limitations of: (1) the NAS message includes an indication of an offset to adjust the timing of the second paging occasion. However, Hsu discloses the missing/crossed limitations comprising: (1) the NAS message includes an indication of an offset to adjust the timing of the second paging occasion (The PS CN specific DRX cycle length coefficient may be updated after the negotiation between the communication apparatus 100 and PS CN by a Non-Access Stratum (NAS) procedure. DRX cycle length is determined using equation 1 and paging occasion is determined using equation 2. Frame Offset in equation 2 is the paging indicator channel (PICH) frame offset value. In addition, K represents the number of available secondary common control physical channels (SCCPCH) which carry a paging channel (PCH), see [0028]-[0030]. This technique is used to include in the NAS message an indication of an offset to adjust the timing of the second paging occasion.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s device by adding the teachings of Hsu in order to make a better device by enabling the second cell to broadcast paging messages periodically by a time period based on the determined second paging parameter, see (Hsu, [abstract].).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180368099, henceforth “Chen”) in view of Liu et al. (US 20180242277, henceforth “Liu”), Rune (US 20210314910, us-provisional-application US 62716685, cited for priority, henceforth “Rune”) and further in view of Park et al. (US 20200187301, henceforth “Park”), Kim et al. (US 20180359801, henceforth “Kim”).
Regarding claim 6, Chen, Liu and Rune teach all the claim limitations of claim 1 above; and Chen further teaches wherein the one or more processors are further configured to cause the UE to: 
(LTE and LTE-A are releases of UMTS that use E-UTRA. UTRA, E-UTRA, UMTS, LTE, LTE-A, NR, and GSM are described in documents from the organization named "3rd Generation Partnership Project" (3GPP). CDMA2000 and UMB are described in documents from an organization named "3rd Generation Partnership Project 2" (3GPP2), see [00175]-[0178]. In some cases, the first RAT is one of LTE, WCDMA, GSM, and 5G wireless technology. In some cases, the second RAT is one of LTE, WCDMA, GSM, and 5G wireless technology, where the first RAT is different from the second RAT, see [0137]. So, the first RAT is a 5G wireless technology. The missing/crossed out limitations will be discussed in view of Kim.);  
communicate on the second 3GPP network, wherein the second 3GPP network operates according to a fourth generation (4G) RAT (As the second RAT is different from the first RAT, the second RAT is  a LTE or 4G wireless technology when the first RAT is a 5G wireless technology, see [0005]-[0010].); 
(The missing/crossed out limitations will be discussed in view of Park.); and 
(The missing/crossed out limitations will be discussed in view of Park.).  
As noted above, Chen is silent about the aforementioned missing/crossed limitations of: (1) request, to the first 3GPP network, to operate in mobile initiated connection only (MICO) mode, (2) determine a quality of service requirement for an application is greater than a quality of service currently available via the second 3GPP network, (3) initiate a connection on the first 3GPP network to increase an available quality of service, thereby meeting the quality of service requirement for the application.
However, Kim discloses the missing/crossed limitations comprising: (1) request, to the first 3GPP network, to operate in mobile initiated connection only (MICO) mode (In the embodiments of the disclosure, terms and names defined in the 3GPP long term evolution (3GPP LTE) standard or terms and names modified from the defined terms and names are used, see [0058]. FIGS. 3CA and 3CB are diagrams illustrating a process of performing mobile-initiated connection. FIG. 3CA, a UE 3c-05 switches to the connection mode by performing an RRC connection with a gNB 3c-10 in operation 3c-20. In the connection mode, the UE performs a registration request or registration update process on an AMF 3c-15 in operation 3c-25. When performing the process, the UE requests mobile-initiated connection (MICO) from the AMF, see [0315].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s device by adding the teachings of Kim in order to make a better device by reducing overhead and the unnecessary processing, see (Kim, [0002].).
Park discloses the missing/crossed limitations comprising: (2) determine a quality of service requirement for an application is greater than a quality of service currently available via the second 3GPP network (FIG. 3 illustrates an operation of interworking between a 4G network and a 5G network based on dual registration. A radio access system supporting multi-RTA may efficiently allocate a 4G system and a 5G system according to a service type requested by a UE, an operator policy, a network status, allow the UE to use the selected system, and change a data transmission path of the UE without changing 5G and 4G BS implementation. Without changing functions of a 5G BS and a 4G BS, different QoS and transmission path units may be supported in a 5G network and a 4G network, see [0196]-[0197]. So, the UE determines a quality of service requirement for an application is greater than a quality of service currently available via the second access network (4G network system), (3) initiate a connection on the first 3GPP network to increase an available quality of service, thereby meeting the quality of service requirement for the application (5th Generation (5G) communication systems support higher data transmission rates than that of 4th Generation (4G) communication systems, see [0003]. It is possible to allocate and manage a network resource flexibly while satisfying a user-desired service level by reflecting service requirements, an operator policy, etc., requested by the UE without changing 5G and 4G BS implementation through addition of an NF such as an SMF, a UPF, etc., see [0196]-[0197]. So, the UE initiate a connection on the first access network to increase an available quality of service, thereby meeting the quality of service requirement for the application using 5G RAT.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s device by adding the teachings of Park in order to make a better device by enabling efficiently select a 4G system and a 5G system according to a service type requested by a UE, an operator policy, a network status, see (Park, [0197].).
Regarding claim 14, Chen, Liu and Rune  teach all the claim limitations of claim 8 above; and Chen further teaches wherein the at least one processor is further configured to: 
(LTE and LTE-A are releases of UMTS that use E-UTRA. UTRA, E-UTRA, UMTS, LTE, LTE-A, NR, and GSM are described in documents from the organization named "3rd Generation Partnership Project" (3GPP). CDMA2000 and UMB are described in documents from an organization named "3rd Generation Partnership Project 2" (3GPP2), see [00175]-[0178]. In some cases, the first RAT is one of LTE, WCDMA, GSM, and 5G wireless technology. In some cases, the second RAT is one of LTE, WCDMA, GSM, and 5G wireless technology, where the first RAT is different from the second RAT, see [0137]. So, the first RAT is a 5G wireless technology.  The missing/crossed out limitations will be discussed in view of Kim.); 
communicate on the second 3GPP network, wherein the second 3GPP network operates according to a fourth generation (4G) RAT (As the second RAT is different from the first RAT, the second RAT may be a LTE or 4G wireless technology when the first RAT is a 5G wireless technology, see [0005]-[0010].); 
(The missing/crossed out limitations will be discussed in view of Park.); and 
(The missing/crossed out limitations will be discussed in view of Park.).  
As noted above, Chen is silent about the aforementioned missing/crossed limitations of: (1) request, to the first 3GPP network, to operate in mobile initiated connection only (MICO) mode, (2) determine a quality of service requirement for an application is greater than a quality of service currently available via the second 3GPP network, (3) initiate a connection on the first 3GPP network to increase an available quality of service, thereby meeting the quality of service requirement for the application.
However, Kim discloses the missing/crossed limitations comprising: (1) request, to the first 3GPP network, to operate in mobile initiated connection only (MICO) mode (FIGS. 3CA and 3CB are diagrams illustrating a process of performing mobile-initiated connection. FIG. 3CA, a UE 3c-05 switches to the connection mode by performing an RRC connection with a gNB 3c-10 in operation 3c-20. In the connection mode, the UE performs a registration request or registration update process on an AMF 3c-15 in operation 3c-25. When performing the process, the UE may request mobile-initiated connection (MICO) from the AMF, see [0315].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s device by adding the teachings of Kim in order to make a better device by reducing overhead and the unnecessary processing, see (Kim, [0002].).
Park discloses the missing/crossed limitations comprising: (2) determine a quality of service requirement for an application is greater than a quality of service currently available via the second 3GPP network (FIG. 3 illustrates an operation of interworking between a 4G network and a 5G network based on dual registration. A radio access system supporting multi-RTA may efficiently a 4G system and a 5G system according to a service type requested by a UE, an operator policy, a network status, allow the UE to use the selected system, and change a data transmission path of the UE without changing 5G and 4G BS implementation. Without changing functions of a 5G BS and a 4G BS, different QoS and transmission path units may be supported in a 5G network and a 4G network, see [0196]-[0197]. So, the UE determines a quality of service requirement for an application is greater than a quality of service currently available via the second access network (4G network system), (3) initiate a connection on the first 3GPP network to increase an available quality of service, thereby meeting the quality of service requirement for the application (5th Generation (5G) communication systems support higher data transmission rates than that of 4th Generation (4G) communication systems, see [0003]. It is possible to allocate and manage a network resource flexibly while satisfying a user-desired service level by reflecting service requirements, an operator policy, etc., requested by the UE without changing 5G and 4G BS implementation through addition of an NF such as an SMF, a UPF, etc., see [0196]-[0197]. So, the UE initiate a connection on the first access network to increase an available quality of service, thereby meeting the quality of service requirement for the application using 5G RAT.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s device by adding the teachings of Park in order to make a better device by enabling efficiently select a 4G system and a 5G system according to a service type requested by a UE, an operator policy, a network status, see (Park, [0197].).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180368099, henceforth “Chen”) in view of Liu et al. (US 20180242277, henceforth “Liu”), Rune (US 20210314910, us-provisional-application US 62716685, cited for priority, henceforth “Rune”) and further in view of Wang et al. (US 20200178196, henceforth “Wang”), Kim et al. (US 20180359801, henceforth “Kim”).
Regarding claim 7, Chen, Liu and Rune  teach all the claim limitations of claim 1 above; and Chen further teaches wherein the one or more processors are further configured to cause the UE to: 
(LTE and LTE-A are releases of UMTS that use E-UTRA. UTRA, E-UTRA, UMTS, LTE, LTE-A, NR, and GSM are described in documents from the organization named "3rd Generation Partnership Project" (3GPP). CDMA2000 and UMB are described in documents from an organization named "3rd Generation Partnership Project 2" (3GPP2), see [00175]-[0178]. The first RAT is a 5G wireless technology, see [0005]-[0010]. The missing/crossed out limitations will be discussed in view of Kim.); 
(The missing/crossed out limitations will be discussed in view of Kim.); 
(The missing/crossed out limitations will be discussed in view of Wang.); 
communicate on the second 3GPP network, wherein the second 3GPP network operates according to a fourth generation (4G) RAT (As the second RAT is different from the first RAT, the second RAT is a LTE or 4G wireless technology (when the first RAT is a 5G wireless technology), see [0005]-[0010].); 
(The missing/crossed out limitations will be discussed in view of Wang.); and 
(The missing/crossed out limitations will be discussed in view of Kim.).  
As noted above, Chen is silent about the aforementioned missing/crossed limitations of: (1) request, to the first 3GPP networks, to operate in mobile initiated connection only (MICO) mode, (2) register on the first 3GPP network with MICO mode enabled, (3) establish a non-3GPP connection associated with the first access network, (4) determine that the non-3GPP connection is no longer available, (5) re-register on the first 3GPP network with MICO mode disabled.
However, Kim discloses the missing/crossed limitations comprising: (1) request, to the first 3GPP network, to operate in mobile initiated connection only (MICO) mode (In the embodiments of the disclosure, terms and names defined in the 3GPP long term evolution (3GPP LTE) standard or terms and names modified from the defined terms and names are used, see [0058]. FIGS. 3CA and 3CB are diagrams illustrating a process of performing mobile-initiated connection. FIG. 3CA, a UE 3c-05 switches to the connection mode by performing an RRC connection with a gNB 3c-10 in operation 3c-20. In the connection mode, the UE performs a registration request or registration update process on an AMF 3c-15 in operation 3c-25. When performing the process, the UE requests mobile-initiated connection (MICO) from the AMF, see [0315].), (2) register on the first 3GPP network with MICO mode enabled (The AMF transmits a registration response message to the UE in operation 3c-35, and at the same time configures the MICO for the UE in operation 3c-40, see [0316]), (5) re-register on the first 3GPP network with MICO mode disabled (When the second timer expires or MO data occurs, the UE needs to perform a PLMN selection and cell (re)selection process before it switches to the connection mode in operation 3c-80. The UE that has completed the PLMN selection and cell (re)selection process performs an RRC establishment process on the ENB in order to switch to the connection mode in operations 3c-85, 3c-90, and 3c-95, see [0316]-[0317]. The UE use this procedure to re-register on the first 3GPP network with MICO mode disabled.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s device by adding the teachings of Kim in order to make a better device by reducing overhead and the unnecessary processing, see (Kim, [0002].).
Wang discloses the missing/crossed limitations comprising: (3) establish a non-3GPP connection associated with the first access network (FIG. 10 illustrates a WTRU requested PDU session modification from multi-access to single-access. Element 2, the WTRU is registered (e.g., successfully) to the 5G core over a non-3GPP access network, see [0197]-[0201].), (4) determine that the non-3GPP connection is no longer available (Element 4, the WTRU may deregister over the non-3GPP access network, see [0197]-[0207]. So, the UE determine that non-3GPP connection is no longer available.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s device by adding the teachings of Wang in order to make a better device by providing accurate traffic steering among the access networks, see (Wang, [0117].).
Regarding claim 15, Chen, Liu and Rune teach all the claim limitations of claim 8 above; and Chen further teaches wherein the at least one processor is further configured to: 
(LTE and LTE-A are releases of UMTS that use E-UTRA. UTRA, E-UTRA, UMTS, LTE, LTE-A, NR, and GSM are described in documents from the organization named "3rd Generation Partnership Project" (3GPP). CDMA2000 and UMB are described in documents from an organization named "3rd Generation Partnership Project 2" (3GPP2), see [00175]-[0178]. The first RAT is a 5G wireless technology, see [0005]-[0010]. The first RAT is a 5G wireless technology, see [0005]-[0010]. The missing/crossed out limitations will be discussed in view of Kim.); 
(The missing/crossed out limitations will be discussed in view of Kim.); 
(The missing/crossed out limitations will be discussed in view of Wang.); 
communicate on the second 3GPP network, wherein the second 3GPP network operates according to a fourth generation (4G) RAT (As the second RAT is different from the first RAT, the second RAT is a LTE or 4G wireless technology (when the first RAT is a 5G wireless technology), see [0005]-[0010].); 
(The missing/crossed out limitations will be discussed in view of Wang.); and 
(The missing/crossed out limitations will be discussed in view of Kim.).  
As noted above, Chen is silent about the aforementioned missing/crossed limitations of: (1) request, to the first 3GPP networks, to operate in mobile initiated connection only (MICO) mode, (2) register on the first 3GPP network with MICO mode enabled, (3) establish a non-3GPP connection associated with the first 3GPP network, (4) determine that the non-3GPP connection is no longer available, (5) re-register on the first 3GPP network with MICO mode disabled.
However, Kim discloses the missing/crossed limitations comprising: (1) request, to the first 3GPP network, to operate in mobile initiated connection only (MICO) mode (In the embodiments of the disclosure, terms and names defined in the 3GPP long term evolution (3GPP LTE) standard or terms and names modified from the defined terms and names are used, see [0058]. FIGS. 3CA and 3CB are diagrams illustrating a process of performing mobile-initiated connection. FIG. 3CA, a UE 3c-05 switches to the connection mode by performing an RRC connection with a gNB 3c-10 in operation 3c-20. In the connection mode, the UE performs a registration request or registration update process on an AMF 3c-15 in operation 3c-25. When performing the process, the UE requests mobile-initiated connection (MICO) from the AMF, see [0315].), (2) register on the first 3GPP network with MICO mode enabled (The AMF transmits a registration response message to the UE in operation 3c-35, and at the same time configures the MICO for the UE in operation 3c-40, see [0316]), (5) re-register on the first 3GPP network with MICO mode disabled (When the second timer expires or MO data occurs, the UE needs to perform a PLMN selection and cell (re)selection process before it switches to the connection mode in operation 3c-80. The UE that has completed the PLMN selection and cell (re)selection process performs an RRC establishment process on the ENB in order to switch to the connection mode in operations 3c-85, 3c-90, and 3c-95, see [0316]-[0317]. The UE use this procedure to re-register on the first 3GPP network with MICO mode disabled.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s device by adding the teachings of Kim in order to make a better device by reducing overhead and the unnecessary processing, see (Kim, [0002].).
Wang discloses the missing/crossed limitations comprising: (3) establish a non-3GPP connection associated with the first access network (FIG. 10 illustrates a WTRU requested PDU session modification from multi-access to single-access. Element 2, the WTRU may be registered (e.g., successfully) to the 5G core over a non-3GPP access network, see [0197]-[0201].), (4) determine that the non-3GPP connection is no longer available (Element 2, the WTRU may deregister over the non-3GPP access network, see [0197]-[0207]. So, the non-3GPP connection is no longer available.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s device by adding the teachings of Wang in order to make a better device by providing accurate traffic steering among the access networks, see (Wang, [0117].).
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180368099, henceforth “Chen”) in view of Liu et al. (US 20180242277, henceforth “Liu”), Rune (US 20210314910, us-provisional-application US 62716685, cited for priority, henceforth “Rune”) and further in view of Kim et al. (US 20190007992, henceforth “Kim2”).
Regarding claim 12, Chen, Liu and Rune teach all the claim limitations of claim 8 above; and Chen further teaches, wherein the at least one collision avoidance procedure comprises at least one of:  
receiving, (LTE and LTE-A are releases of UMTS that use E-UTRA. UTRA, E-UTRA, UMTS, LTE, LTE-A, NR, and GSM are described in documents from the organization named "3rd Generation Partnership Project" (3GPP). CDMA2000 and UMB are described in documents from an organization named "3rd Generation Partnership Project 2" (3GPP2), see [00175]-[0178]. FIG. 9 shows a block diagram 900 of a wireless device 905 that supports techniques for mitigating page collisions in dual subscriber identity module (SIM) devices. Receiver 910 receives information such as packets, user data, or control information associated with various information channels (e.g., control channels, data channels, and information related to techniques for mitigating page collisions in dual SIM devices, etc.), see [0129]-[0130]. The missing/crossed out limitations will be discussed in view of Kim2.).
As noted above, Chen is silent about the aforementioned missing/crossed limitations of: (1) receiving, over a celluar-3GPP access connection, a NAS notification message from one of the first or second 3GPP networks, wherein the NAS notification message indicates that one of the first or second 3GPP networks has pending downlink data, and wherein the a prior page associated with the pending downlink data has been missed. However, Kim2 discloses the missing/crossed limitations comprising: (1) receiving, over a celluar-3GPP access connection, a NAS notification message from one of the first or second 3GPP networks, wherein the NAS notification message indicates that one of the first or second 3GPP networks has pending downlink data, and wherein the a prior page associated with the pending downlink data has been missed (FIG. 12 illustrates a network triggered service request procedure. The network triggered service request procedure is used when the network needs to signal (e.g., N1 signaling to the UE, mobile-terminated SMS, user plane connection activation for PDU session(s) to deliver mobile terminating user data) with the UE. When the network triggered service request procedure is triggered by an SMSF, a PCF device, or a UDM, the SMF device of FIG. 12 may be replaced with the SMSF, the PCF device, or the UDM. If the UE is in a CM-IDLE state or a CM-CONNECTED state in the 3GPP access, the network initiates the network triggered service request procedure. If the UE is in the CM-IDLE state and asynchronous type communication is not activated, the network sends a paging request to the (R)AN/UE. The paging request triggers a UE triggered service request procedure in the UE. If the asynchronous type communication is activated, the network stores a received message and forwards the message to the (R)AN and/or the UE (i.e., synchronizes a context with the (R)AN and/or the UE) when the UE enters the CM-CONNECTED state. FIG. 12, the procedure begins at step 1 when UPF receives downlink data and finishes at step 12 by sending data to the (R)AN and/or the UE. The (R)AN and/or the UE receive paging in operation 4b. The UR receives a NAS notification in operation 4c. In one embodiment, if the UE is in the CM-IDLE state in the 3GPP access and in the CM-CONNECTED state in the non-3GPP access, the UE may, in response to receiving the NAS notification message over the non-3GPP access identifying the PDU session associated with the 3GPP access, initiate the UE triggered service request procedure over the 3GPP access when the 3GPP access is available. If the AMF device does not receive the NAS service request message before the notification timer expires, the AMF device may page the UE through the 3GPP access, see [0500]-[0561].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s device by adding the teachings of Kim2 in order to make a better device by reducing potential interruption, see (Kim2, [0306].).
Regarding claim 20, Chen, Liu and Rune teach all the claim limitations of claim 17 above; and Chen further teaches wherein the at least one collision avoidance procedure further comprises:
 the UE receiving, (LTE and LTE-A are releases of UMTS that use E-UTRA. UTRA, E-UTRA, UMTS, LTE, LTE-A, NR, and GSM are described in documents from the organization named "3rd Generation Partnership Project" (3GPP). CDMA2000 and UMB are described in documents from an organization named "3rd Generation Partnership Project 2" (3GPP2), see [00175]-[0178]. FIG. 9 shows a block diagram 900 of a wireless device 905 that supports techniques for mitigating page collisions in dual subscriber identity module (SIM) devices. Receiver 910 receives information such as packets, user data, or control information associated with various information channels (e.g., control channels, data channels, and information related to techniques for mitigating page collisions in dual SIM devices, etc.), see [0129]-[0130]. The missing/crossed out limitations will be discussed in view of Kim2.).
As noted above, Chen is silent about the aforementioned missing/crossed limitations of: (1) the UE receiving, over cellular access, a NAS notification message from one of the first or second 3GPP networks, wherein the NAS notification message indicates that one of the first or second 3GPP networks has pending downlink data for the UE, and wherein the UE has missed or not responded to a prior NAS notification message over non- cellular access. However, Kim2 discloses the missing/crossed limitations comprising: (1) the UE receiving, over cellular access, a NAS notification message from one of the first or second 3GPP networks, wherein the NAS notification message indicates that one of the first or second 3GPP networks has pending downlink data for the UE, and wherein the UE has missed or not responded to a prior NAS notification message over non- cellular access (FIG. 12 illustrates a network triggered service request procedure. The network triggered service request procedure is used when the network needs to signal (e.g., N1 signaling to the UE, mobile-terminated SMS, user plane connection activation for PDU session(s) to deliver mobile terminating user data) with the UE. When the network triggered service request procedure is triggered by an SMSF, a PCF device, or a UDM, the SMF device of FIG. 12 may be replaced with the SMSF, the PCF device, or the UDM. If the UE is in a CM-IDLE state or a CM-CONNECTED state in the 3GPP access, the network initiates the network triggered service request procedure. If the UE is in the CM-IDLE state and asynchronous type communication is not activated, the network sends a paging request to the (R)AN/UE. The paging request triggers a UE triggered service request procedure in the UE. If the asynchronous type communication is activated, the network stores a received message and forwards the message to the (R)AN and/or the UE (i.e., synchronizes a context with the (R)AN and/or the UE) when the UE enters the CM-CONNECTED state. FIG. 12, the procedure begins at step 1 when UPF receives downlink data and finishes at step 12 by sending data to the (R)AN and/or the UE. The (R)AN and/or the UE receive paging in operation 4b. The UR receives NAs notification in operation 4c. In one embodiment, if the UE is in the CM-IDLE state in the 3GPP access and in the CM-CONNECTED state in the non-3GPP access, the UE may, in response to receiving the NAS notification message over the non-3GPP access identifying the PDU session associated with the 3GPP access, initiate the UE triggered service request procedure over the 3GPP access when the 3GPP access is available. If the AMF device does not receive the NAS service request message before the notification timer expires, the AMF device may page the UE through the 3GPP access, see [0500]-[0561].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s device by adding the teachings of Kim2 in order to make a better device by reducing potential interruption, see (Kim2, [0306].).
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180368099, henceforth “Chen”) in view of Liu et al. (US 20180242277, henceforth “Liu”), Rune (US 20210314910, us-provisional-application US 62716685, cited for priority, henceforth “Rune”) and further in view of Chandramouli et al. (US 20200196112, henceforth “Chandramouli”) and Lindheimer et al. (US 20200120741, henceforth “Lindheimer”).
Regarding claim 4, Chen, Liu and Rune teach all the claim limitations of claim 1 above; and Chen further teaches wherein the one or more processors are further configured to cause the UE to:
 (The missing/crossed out limitations will be discussed in view of Chandramouli.); 
(The missing/crossed out limitations will be discussed in view of Chandramouli.), and wherein 
(The missing/crossed out limitations will be discussed in view of Lindheimer.); and 
(The missing/crossed out limitations will be discussed in view of Chandramouli.).  
As noted above, Chen is silent about the aforementioned missing/crossed limitations of: (1) initiate a connection over a non-cellular access network, (2) receive a NAS notification message via the connection over the non-cellular access network, wherein the NAS notification message indicates a 3GPP access type, wherein the 3GPP access type is associated with one of the first or second 3GPP networks, (3) the UE is in a radio resource control (RRC) inactive state on the indicated 3GPP access type, (4) resume an RRC connection on the indicated 3GPP access type in response to the NAS notification message
 However, Chandramouli discloses the missing/crossed limitations comprising: (1) initiate a connection over a non-cellular access network (FIG. 3,  step 315 shows a non-cellular access, such as non-3GPP access initiation, see [0029].), (2) receive a NAS notification message via the connection over the non-cellular access network, wherein the NAS notification message indicates a 3GPP access type, wherein the 3GPP access type is associated with one of the first or second 3GPP networks (FIG. 3 at 316, a NAS notification message is send to the UE 102 over the determined access, such as the non-3GPP access. The NAS notification includes a priority indicator, the type of service triggering the notification message, the type of access (for example, 3GPP access or non-3GPP access) which is to be used to respond, and/or the like, see [0030], (4) resume an RRC connection on the indicated 3GPP access type in response to the NAS notification message (FIG. 3 at 325, the AMF 150 fallbacks from the non-3GPP access 104 to the 3GPP access 108 procedure to perform paging via the 3GPP access. The radio access node (RAN) node may be configured to determine on which path to transmit a user data packet, when the UE is in a radio resource control (RRC) connected state, see [0032].)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s device by adding the teachings of Chandramouli in order to make a better device by including an indication of the short message service message pending delivery, see (Chandramouli, [0005].).
Lindheimer discloses the missing/crossed limitations comprising: (3) the UE is in a radio resource control (RRC) inactive state on the indicated 3GPP access type (FIG. 5A illustrates a timing diagram of a tracking area update by a UE in RRC_INACTIVE state, see [0027].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s device by adding the teachings of Lindheimer in order to make a better device by avoiding unnecessarily bringing a UE to RRC_CONNECTED state, see (Lindheimer, [0036].).
Regarding claim 13, Chen, Liu and Rune teach all the claim limitations of claim 8 above; and Chen further teaches wherein the at least one processor is further configured to: 
(The missing/crossed out limitations will be discussed in view of Chandramouli.);
(The missing/crossed out limitations will be discussed in view of Chandramouli.), and wherein
(The missing/crossed out limitations will be discussed in view of Lindheimer.); and
(The missing/crossed out limitations will be discussed in view of Chandramouli.).
As noted above, Chen is silent about the aforementioned missing/crossed limitations of: (1) initiate a connection over a non-cellular access network, (2) receive a NAS notification message via the connection over the non- cellular access network, wherein the NAS notification message indicates a 3GPP access type, wherein the 3GPP access type is associated with one of the first or second 3GPP networks, (3) the apparatus is in a radio resource control (RRC) inactive state on the indicated 3GPP access type, (4) resume an RRC connection on the indicated 3GPP access type in response to the NAS notification message.  
However, Chandramouli discloses the missing/crossed limitations comprising: (1) initiate a connection over a non-cellular access network (FIG. 3,  step 315 shows a non-cellular access, such as non-3GPP access initiation, see [0029].), (2) receive a NAS notification message via the connection over the non- cellular access network, wherein the NAS notification message indicates a 3GPP access type, wherein the 3GPP access type is associated with one of the first or second 3GPP networks (FIG. 3 at 316, a NAS notification message is send to the UE 102 over the determined access, such as the non-3GPP access. The NAS notification includes a priority indicator, the type of service triggering the notification message, the type of access (for example, 3GPP access or non-3GPP access) which is to be used to respond, and/or the like, see [0030], (4) resume an RRC connection on the indicated 3GPP access type in response to the NAS notification message (FIG. 3 at 325, the AMF 150 fallbacks from the non-3GPP access 104 to the 3GPP access 108 procedure to perform paging via the 3GPP access. The radio access node (RAN) node may be configured to determine on which path to transmit a user data packet, when the UE is in a radio resource control (RRC) connected state, see [0032].)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s device by adding the teachings of Chandramouli in order to make a better device by including an indication of the short message service message pending delivery, see (Chandramouli, [0005].).
Lindheimer discloses the missing/crossed limitations comprising: (3) the UE is in a radio resource control (RRC) inactive state on the indicated 3GPP access type (FIG. 5A illustrates a timing diagram of a tracking area update by a UE in RRC_INACTIVE state, see [0027].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s device by adding the teachings of Lindheimer in order to make a better device by avoiding unnecessarily bringing a UE to RRC_CONNECTED state, see (Lindheimer, [0036].).
Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180368099, henceforth “Chen”) in view of Liu et al. (US 20180242277, henceforth “Liu”), Rune (US 20210314910, us-provisional-application US 62716685, cited for priority, henceforth “Rune”) and further in view of Chandramouli et al. (US 20200196112, henceforth “Chandramouli”).
Regarding claim 18, Chen, Liu and Rune  teach all the claim limitations of claim 17 above; and Chen further teaches wherein the at least one collision avoidance procedure comprises: 
 the UE transmitting to the second 3GPP network a request to change the second periodic paging window, wherein (LTE and LTE-A are releases of UMTS that use E-UTRA. UTRA, E-UTRA, UMTS, LTE, LTE-A, NR, and GSM are described in documents from the organization named "3rd Generation Partnership Project" (3GPP). CDMA2000 and UMB are described in documents from an organization named "3rd Generation Partnership Project 2" (3GPP2). The techniques described herein may be used for the systems and radio technologies mentioned above as well as other systems and radio technologies. While aspects of an LTE or an NR system may be described for purposes of example, and LTE or NR terminology may be used in much of the description, the techniques described herein are applicable beyond LTE or NR applications, see [00175]-[0178]. In some cases, the first RAT is one of LTE, WCDMA, GSM, and 5G wireless technology. In some cases, the second RAT is one of LTE, WCDMA, GSM, and 5G wireless technology, where the first RAT is different from the second RAT, see [0137]. FIG. 7 illustrates a process flow 700 that supports techniques for mitigating page collisions in dual SIM devices. The paging messages 707 occurs at the same or overlapping times. At 715, UE 115-b may enter a fallback mode and modify RAT priority settings. At 720, UE 115-b may operate in a fallback state and may monitor for paging messages 722. In some cases, during a cell reselection procedure, the UE 115-b may use the modified RAT priority settings for cell reselection, such that one of the subscriptions is now operated using a new RAT. In some examples, the new RAT may be associated with a DRX cycle that does not overlap with the DRX cycle used for the other supported subscription. Therefore, base station 105-c and base station 105-d may utilize different RATs and send paging messages according to different DRX cycles. As such, paging messages 722 may not overlap in time, and may be received by UE 115-b with increased efficiency., see [0119]-[0123]. The missing/crossed out limitations will be discussed in view of Chandramouli.)
As noted above, Chen is silent about the aforementioned missing/crossed limitations of: (1) the request is transmitted via a  NAS registration uplink message. 
 However, Chandramouli discloses the missing/crossed limitations comprising: (1) the request is transmitted via a  NAS registration uplink message (In 5G, a harmonized network access stratum (NAS) protocol is provided for both cellular and non-cellular access. The NAS is a functional layer between the core network and the user equipment, and the NAS provides communication session establishment, mobility management, and/or the like, see [0016]. FIG. 3 depicts an example of a signaling diagram 300, in accordance with some example embodiments. The description of FIG. 3 also refers to FIGS. 1 and 2. The NAS notification may include a priority indicator, the type of service triggering the notification message (for example, SMS or MT-SMS, location service, or any other service that has pending downlink data to be sent to UE), the type of access (for example, 3GPP access or non-3GPP access) which is to be used to respond, and/or the like. In some example embodiments, the UE 102 may respond, at 317, to the NAS notification message by sending, at 317, a NAS service request via the access in which it received the notification message (or page if sent via the cellular, 3GPP access point 108) of 316. The message may be sent via the N1 155 reference point, or interface, see [0026]-[0032]. This technique is used to transmit the request via a network access stratum (NAS) registration uplink message.)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s device by adding the teachings of Chandramouli in order to make a better device by including an indication of the short message service message pending delivery, see (Chandramouli, [0005].).
Regarding claim 23, Chen, Liu and Rune  teach all the claim limitations of claim 8 above; and Chen further teaches wherein transmission of the NAS request message by the apparatus to adjust the timing of the second paging occasion includes transmission of a request to change the second paging occasion to the second 3GGP network (LTE and LTE-A are releases of UMTS that use E-UTRA. UTRA, E-UTRA, UMTS, LTE, LTE-A, NR, and GSM are described in documents from the organization named "3rd Generation Partnership Project" (3GPP). CDMA2000 and UMB are described in documents from an organization named "3rd Generation Partnership Project 2" (3GPP2), see [00175]-[0178]. FIG. 15 shows a flowchart illustrating a method 1500 for techniques for mitigating page collisions in dual SIM devices. The operations of method 1500 may be implemented by a UE 115 or its components as described herein. At block 1520 the UE 115 may modify a RAT priority setting for the first SIM to prioritize a second RAT over the first RAT based at least in part on the identified collisions, the first paging cycle for the first RAT having a different time interval than a second paging cycle for the second RAT. The operations of block 1520 may be performed according to the methods described herein. In certain examples, aspects of the operations of block 1520 may be performed by a fallback state manager as described with reference to FIGS. 8 through 11, see [0168]-[0174]. The missing/crossed out limitations will be discussed in view of Chandramouli.)
As noted above, Chen is silent about the aforementioned missing/crossed limitations of: (1) transmission of the NAS request message by the apparatus to adjust the timing of the second paging occasion includes transmission of a request to change the second paging occasion to the second 3GGP network via a NAS registration uplink message.
 However, Chandramouli discloses the missing/crossed limitations comprising: (1) transmission of the NAS request message by the apparatus to adjust the timing of the second paging occasion includes transmission of a request to change the second paging occasion to the second 3GGP network via a NAS registration uplink message (In 5G, a harmonized network access stratum (NAS) protocol is provided for both cellular and non-cellular access. The NAS is a functional layer between the core network and the user equipment, and the NAS provides communication session establishment, mobility management, and/or the like, see [0016]. FIG. 3 depicts an example of a signaling diagram 300, in accordance with some example embodiments. The description of FIG. 3 also refers to FIGS. 1 and 2. The NAS notification may include a priority indicator, the type of service triggering the notification message (for example, SMS or MT-SMS, location service, or any other service that has pending downlink data to be sent to UE), the type of access (for example, 3GPP access or non-3GPP access) which is to be used to respond, and/or the like. In some example embodiments, the UE 102 may respond, at 317, to the NAS notification message by sending, at 317, a NAS service request via the access in which it received the notification message (or page if sent via the cellular, 3GPP access point 108) of 316. The message may be sent via the N1 155 reference point, or interface, see [0026]-[0032]. This technique is used for transmission of the NAS request message by the apparatus to adjust the timing of the second paging occasion includes transmission of a request to change the second paging occasion to the second 3GGP network via a NAS registration uplink message.)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chen’s device by adding the teachings of Chandramouli in order to make a better device by including an indication of the short message service message pending delivery, see (Chandramouli, [0005].).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411                                                                                                                                                                                                        



/GARY MUI/Primary Examiner, Art Unit 2464